                Case 2:17-cr-00189-WBS Document 93 Filed 12/28/18 Page 1 of 1


1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     ALEXANDER P. GUILMARTIN, ESQ.
3    California Bar No. 306787
     BAY AREA CRIMINAL LAWYERS, PC
4    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
5
     Telephone: (415) 398-3900
6
     Attorneys for Defendant Yama Marifat
7
                                     UNITED STATES DISTRICT COURT
8

9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                                Case No. 2:17-CR-00189 WBS
11

12                    Plaintiff,                              MR. MARIFAT’S NOTICE OF
                                                              WITHDRAWAL OF MOTION TO
13   v.                                                       STRIKE (DKT. 91)
14
     YAMA MARIFAT,
15
                      Defendant.
16

17           PLEASE TAKE NOTICE that Yama Marifat hereby withdraws his motion to strike the
18
     United States’ Motion to Lift Stay (dkt. 91). This withdrawal is based on the government’s
19
     amended notice of its motion and its request to reset the hearing on the motion, in compliance
20
     with Local Rule 430.1, to January 22, 2019. See dkt. 92. Mr. Marifat will still file his timely
21

22   response to the government’s motion (dkt. 90) in accordance with the Local Rules of this District.

23                                              Respectfully submitted,
24
                                                BAY AREA CRIMINAL LAWYERS, PC
25

26
     Dated: December 28, 2018                   By:/s/David J. Cohen
27
                                                       DAVID J. COHEN, ESQ.
28
                                                Attorneys for Defendant Yama Marifat

     Mr. Marifat’s Notice of Withdrawal of Motion to Strike (Dkt. 91)
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
                                                             1
